El Juez Presidente Señor del T-obo,
emitió la opinión del tribunal.
El 9 de abril de 1929 la Corte de Distrito de Humacao dictó-sentencia condenando a Santos Buxó como autor de un delito de portar armas a sufrir un mes de cárcel. Fue la segunda sentencia condenatoria porque la causa se vió en apelación procedente de la Corte Municipal de San Lorenzo.
No conforme Buxó, el propio día 9 de abril apeló para ante el Tribunal Supremo y a los efectos de perfeccionar su recurso fue solicitando prórrogas por espacio de diez meses.
*779Así las cosas el fiscal de esta Corte Suprema el 3 de marzo último presentó mía moción solicitando la desestimación del recurso basándose en la regia 59 del tribunal que, en lo perti-uente a este caso, prescribe que transcurrido el término de noventa días desde la fecba en que se presentare el escrito de apelación y no obstante las prórrogas concedidas por la corte inferior, el tribunal, a su discreción, podrá desestimar un recurso si se probare satisfactoriamente que el apelante no lo fia. proseguido con la debida diligencia, y en los casos de El Pueblo v. Santos Rodríguez, 37 D.P.R. 453 y Ferrocarriles del Este v. María Ríos viuda de Rubio, 39 D.P.R. 89.
Señalada la vista de la moción para el 17 de marzo, comu-nicándose el señalamiento el 4, comparecieron ambas partes por sus abogados. El apelante se opuso y presentó un jura-mento de su abogado haciendo constar que el taquígrafo no le había comunicado el importe de sus honorarios no obstante habérselo pedido y que por ello no había verificado la consig-nación, una certificación del secretario de la corte de distrito creditiva de haberse archivado la transcripción de la evi-dencia el día 8 de marzo de 1930 y una copia de dicha trans-cripción. El fiscal insistió en su moción.
Examinados los hechos a la luz de la regla y de los casos invocados por el fiscal, creemos que debe desestimarse el recurso. No hay excusa posible. Cuando la moción del fiscal se archivó y cuando el señalamiento de la vista de dicha moción fué notificado no se había presentado la transcripción. Be presentó luego y sólo contiene 27 páginas en maquinilla a doble espacio pudiendo por lo tanto haber sido preparada en un día por el taquígrafo. Además, hemos leído la evidencia de una y otra parte. La de cargo es suficiente. La de des-cargo la contradice y el conflicto fué resuelto por la corte en contra del acusado. Nada demuestra error manifiesto. Ai contrario, la teoría de la defensa no parece verosímil.

Debe desestimarse el recurso.